Reasons for Allowance
The following is an examiner’s statement of reasons for allowance. The claims have been heavily amended and both the features together and their relationships to each other (not any single new feature) make the claims allowable over the prior art. The prior art includes many systems with elements of the claimed invention, as shown throughout the course of prosecution. But every attempt to modify these references into a reasonable rejection failed due to a lack of motivation to combine each of the numerous references together and due to the prior art being occasionally close, but not identical, to the claimed invention. For example, Case, as cited in the previous action, discloses that the power is set to create a lesion of a particular size in the shortest amount of time possible using a value that is less than a maximum power (“… keeps the power below 70 W” in [0086], where the currently claimed “maximum power level” of “a range of power” is a narrower limitation than the previously claimed “maximum-power constraint”). There is no particular reason to use the maximum power of 70W instead of some value less than that, without reference to another teaching, and Case still fails to show parts of claimed step (a) or any of steps (b) or (d-g). It is noted that the reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991). But the claims do more than recite a series of independent limitations (with the exception of the impedance step) and a rejection would not only have to show each of the features but also why the features are employed together in the claimed manner. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL WAYNE FOWLER whose telephone number is (571)270-3201. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL W FOWLER/Primary Examiner, Art Unit 3794